    Case: 1:19-cr-00039 Document #: 66 Filed: 02/14/20 Page 1 of 1 PageID #:174




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                              No. 19 CR 39
       v.
                                              Honorable John Z. Lee
 MICHAEL KING

                      MOTION TO DISMISS INDICTMENT

      The United States, by and through JOHN R. LAUSCH, JR., United States

Attorney for the Northern District of Illinois, respectfully moves, pursuant to Federal

Rule of Criminal Procedure 48(a), that the superseding indictment returned against

defendant MICHAEL KING on September 4, 2019, in the above-captioned case be

dismissed without prejudice.


                                        Respectfully submitted,
                                        JOHN R. LAUSCH, JR.
                                        United States Attorney

                                   By: /s/Tobara S. Richardson
                                       TOBARA S. RICHARDSON
                                       Assistant United States Attorney
                                       219 South Dearborn Street
                                       Chicago, Illinois 60604
                                       (312) 469-6305
